Citation Nr: 1537653	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  09-36 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for plantar fasciitis, hallux valgus, and restless leg syndrome.

4.  Entitlement to an initial rating in excess of 10 percent for a neck disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to December 2003.

 These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2008 (headaches and hypertension), January 2009 (feet and legs), and August 2014 (neck) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Veteran filed timely notice of disagreements with the issues on appeal in May 2008 and May 2009.  He was issued Statements of the Case in February 2009 and September 2009.  The RO noted that his substantive appeal, VA Form 9, was received in September 2009, but the original paperwork was lost.  Although the Veteran's September 2009 VA Form 9 would be untimely for his claims for headaches and hypertension, the Board notes that the Veteran wished to appeal these issues as well.  In Percy v. Shinseki, 23 Vet. App. 37 (2009), the United States Court of Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely. Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  The February 2014 Board hearing addressed all of the issues currently on appeal, without any question being raised as to jurisdiction.  For this reason, and as the original document was lost, the Board waives the issue of the timeliness of the substantive appeal of the issues of entitlement to service connection for headaches, hypertension and neck pain.

The Veteran appeared and testified at a personal hearing in February 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

The issue(s) of entitlement to service connection for plantar fasciitis, hallux valgus, restless leg syndrome, and headaches, as well as entitlement to an initial increased rating for a neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran has a current diagnosis of hypertension. 


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  August 2007, October 2007 and June 2008 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) ; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, submitted private treatment records and VA examination reports have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. 

A VA hypertension examination was conducted; as the examiner made all required findings and expressed the requested opinion with supporting rationale, the examination is adequate for adjudication.  38 C.F.R. § 3.159I (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

During the Board hearing, the presiding Veterans Law Judge questioned the Veteran regarding the onset of his hypertension and the date of his diagnosis.  The VLJ also discussed whether the Veteran was on hypertensive medication at any time in the past.  He suggested that the Veteran attempt to obtain any private records that may help his claim and that he talk to his primary care physician about obtaining any statements relating his current disabilities to his service.  He held the claims file open for an additional 60 days so that the Veteran could attempt to obtain any positive opinions or additional treatment records.  Additionally, the presiding Veterans Law Judge noted the issues on appeal and provided a basic explanation of them.  Accordingly, the Veteran is not shown to be prejudiced on this basis.

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Laws and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131. 

Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In addition, if a Veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if hypertension became manifest to a degree of 10 percent or more within one year from the date of the Veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Here, there is no evidence that the Veteran has suffered from a conpensably ratable hypertension within a year of discharge from service.  

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, however, the record does not contain a current diagnosis of a hypertension.

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background and Analysis

During his February 2014 Board hearing, the Veteran testified that his high blood pressure began in service.  He indicated that he was diagnosed with hypertension in 1996.  He stated that he was not currently on medication, and had never been prescribed anti-hypertensive medication.  

Post-service treatment records include some cardiac care, but not show a current diagnosis of hypertension. 

The Veteran's service treatment records include a September 1996 consultation sheet of ongoing blood pressure checks due to a finding of high blood pressure at some point previously.  Although the catalyst for the September 1996 three-day blood pressure readings was not specifically listed, it appears to have been his August 1996 medical evaluation.  His blood pressure during the August 1996 medical evaluation was 150/80.  His blood pressure readings during his three-day blood pressure study were as follows:  Day one: 148/80, 130/84; Day two: 140/80, 130/82; Day three: 138/82, 128/82.  He had an average blood pressure of 136/82 for the three days.  Numerous other service treatment records include blood pressure readings.  However, there is no documentation in his service treatment records indicating that the Veteran was actually diagnosed with hypertension in service.

In October 2014, the Veteran was provided a VA hypertension examination.  He reported that he was diagnosed with hypertension in 1996.  The examiner noted that the records showed the Veteran had elevated blood pressure but that he did not have a diagnosis of.  The Veteran reported he was told he had elevated blood pressure in service and he was monitored for three days, but that he did not know the results of the survey.  Since 1996 he has had repeat blood pressure evaluations and they were noted to be within the normal range.  A cardiac stress test was normal, and a cardiac catheterization was normal.  Blood pressure readings at exam were 127/85, 125/80, 120/74.  The examiner found that it was less likely than not that the Veteran had hypertension as a result of, or that began during his military service.  The examiner noted that "medical records dated 9/27/1996 document that the Veteran was required to have serial blood pressure [readings] for 3 days twice per day.  The documented blood pressures were all within normal range."

For VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm. or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.

Based on the foregoing evidence, the Board finds that service connection for a hypertension is not warranted.  After a review of the evidence in this case, the Board notes that there is no current diagnosis of hypertension in the claims file.  The Veteran testified that he was diagnosed with hypertension in 1996 in service, however, the service treatment records show that he underwent serial blood pressure test measurements in 1996 due to an isolated high blood pressure reading of 150/80 in August 1996.  The serial blood pressure readings in September 1996 were noted by the 2014 VA examiner to be within normal limits.  Service treatment records do not include a diagnosis of hypertension, and the Veteran's reports of medical history after 1996 do not include a notation of high blood pressure.  In January 2001, the Veteran's medical examination showed his blood pressure was 120/76.  In short, there is no lay or medical evidence of record which demonstrates that the Veteran has had a diagnosis of hypertension throughout the appeal period, or at any other time.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").

Accordingly, the Board finds that it must deny service connection for hypertension, as there is no current diagnosis of such in the claims file throughout the appeal period.  See 38 C.F.R. §§ 3.102, 3.303; Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability).


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

Feet and Legs

During his February 2014 hearing, the Veteran testified that he believes his feet and leg problems are a result of years of running, hiking, and marching in service.  He stated that in service his feet would hurt for a long time after he ran, and that he first experienced leg numbness in service. 

A review of service treatment records reveals a complaint of leg numbness, shin pain, and increased leg pain when running.  In March 1996, he reported leg numbness for a couple of weeks and back pain.  He was diagnosed with shin splints. 

In October 2014, the Veteran was afforded a VA examination.  He was noted to have diagnoses of pes planus, hallux valgus and plantar fasciitis from a private provider in 2007.  The examiner did not note the diagnosis of restless leg syndrome or of "pain in the feet and legs syndrome" that was also contained in the June 2007 private treatment record.  He complains of pain in both feet, located in the arches of the feet.  "He may also have heel pain," and pain that affects both great toes.  He was noted to have mild to moderate hallux valgus bilaterally.  He has bilaterally pes planus with pain accentuated on use.  An October 2014 x-ray showed "minimal degenerative changes of the DVT bilaterally, tiny corticated ossific density dorsal to the right talonavicular joint, likely related to old trauma."  The VA examiner provided a negative nexus opinion, with the rationale that  "review of service treatment records does not document a condition of flat feet or any other foot condition.  Reports of physical exams or medical history in the service treatment records do not document flat feet or food conditions.  A knee injury is documented, and a March 1996 document treated for right leg numbness associated with low back pain."  The medical opinion does not address whether the Veteran's diagnosed flat feet, hallux valgus, plantar fasciitis or restless leg syndrome developed as a result of service, only that they were not diagnosed in service.  The opinion did not address the Veteran's claim that he developed these foot and leg problems as a result of his 20-year service history of running, hiking and marching.  As such, the medical opinion is inadequate and an additional examination must be provided. 

Headaches

The Veteran additionally testified that he experiences severe headaches. He thought that his headaches were due to eye strain, but he has since been prescribed glasses, and his headaches continue. He stated that he first experienced his headaches in service. Service treatment records include a June 2002 complaint of headaches that began a couple months prior, and occur on and off.  He was assessed with probable sinus headaches.  His treatment records include other complaints of sinus symptoms.

Post-service treatment records include continued complaints of headache pain, including during treatment by an ophthalmologist.  There was no statement provided as to whether the headaches were eye related in the private treatment records.

In October 2014, the Veteran was afforded a VA headache examination.  He was noted to have a diagnosis of sinus headaches in 1995.  He reported he started to have problems with headaches while in the service.  He feels sharp pain and pressure.  He has nausea and blurred vision with the headaches.  He has sought treatment form his primary care provider and while in service.  The examiner provided a negative nexus opinion, with the rationale that although he was treated in service in 2002, there were "no additional clinic visits to document this problem."  The Board notes the Veteran testified that he developed headaches in service, and that he has continued to have headaches until today.  He noted they were initially noted to be related to his sinuses, and that getting glasses did not remedy his headaches.  Private treatment records showed he complained of headaches during eye treatment.  On remand, the Veteran should be afforded an additional VA examination.

Neck

In an August 2014 rating decision, the RO issued the Board's grant of entitlement to service connection for a neck disability, and the RO provided an initial 10 percent rating.  In February 2015, the Veteran submitted a timely notice of disagreement with this initial rating.  A statement of the case has not been issued by the RO, and the claim must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide a Statement of the Case addressing the Veteran's claim of entitlement to a rating in excess of 10 percent for his neck disability.  If, and only if, the Veteran completes his appeal by filing a timely Substantive Appeal on this issue should the claim be returned to the Board.

2.  Schedule the Veteran for a VA foot and leg examination.  After a review of the electronic records, the examiner should list the Veteran's diagnosed foot and leg disabilities.  For each disability identified, the examiner should answer the following:

Is it at least as likely as not (50/50 probability or greater) that the Veteran's current foot or leg disability is due to or had its onset during his military service?  In providing this opinion, the examiner should address the Veteran's contention that 20 years of marching, running and hiking in service lead to the development of his foot and leg disabilities.

A rationale must be provided for each opinion expressed.

3.  Schedule the Veteran for a VA headache examination.  After a review of the virtual record, the examiner should answer the following:

Is it at least as likely as not (50/50 probability or greater) that the Veteran's current headaches are due to or had their onset during the Veteran's military service?  In providing this opinion, the examiner should note the Veteran's 2002 in-service complaint of headaches and his 2014 testimony of ongoing headaches.

A rationale must be provided for each opinion expressed. 

4.  Thereafter, readjudicate the issues on appeal.  If the determination of the claims remains unfavorable, the Veteran must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


